Citation Nr: 0310378	
Decision Date: 05/30/03    Archive Date: 06/02/03

DOCKET NO.  95-41 771	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an increased evaluation for psychomotor 
seizures, currently evaluated as 10 percent disabling.

2. Entitlement to an increased evaluation for sinusitis, 
currently evaluated as 10 percent disabling.

3.  Entitlement to an increased (compensable) evaluation for 
residuals of a fracture of the left carpal navicular bone.

4.  Entitlement to an increased (compensable) evaluation for 
residuals of fractures of the left nasal and maxillary bones.

5.  Entitlement to an increased (compensable) evaluation for 
a right inguinal hernia.

6.  Entitlement to service connection for tooth loss and 
periodontitis.

7.  Entitlement to service connection for a condition claimed 
as mini-strokes due to stress.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Jonathan Taylor, Counsel


INTRODUCTION

The appellant served on active duty from May 1943 to April 
1946 and from April 1954 to August 1964.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a February 1993 rating decision of the 
Phoenix, Arizona, Department of Veterans Affairs (VA) 
Regional Office (RO), which, in pertinent part, denied the 
appellant's claims of entitlement increased disability 
ratings for psychomotor seizures, sinusitis, fracture of the 
left carpal navicular bone, fracture of the left nasal and 
maxillary bones, and right inguinal hernia and entitlement to 
service connection for tooth loss and periodontitis.  This 
case also comes before the Board on appeal from a March 1997 
rating decision of the Nashville, Tennessee, VARO, which 
denied entitlement to service connection for a condition 
claimed as mini-strokes due to stress.


REMAND

In November 2002, the Board undertook additional development 
on the appellant's claim pursuant to authority granted by 38 
C.F.R. § 19.9(a)(2).  The requested development has been 
completely only partially.  Further, this regulation was 
invalidated by the United States Court of Appeals for the 
Federal Circuit.  See DAV v. Sec'y of Veterans Affairs, No. 
02-7304, -7305, -7316, 2003 U.S. App. LEXIS 8275 (Fed. Cir. 
May 1, 2003).  Where the record does not adequately reveal 
the current state of the claimant's disability, the 
fulfilment of the statutory duty to assist requires a 
thorough and contemporaneous medical examination.  Suttman v. 
Brown, 5 Vet. App. 127, 138 (1993); Green (Victor) v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  In this case, the 
record does not reflect the current state of the appellant's 
disabilities.  Further, the appellant has not been afforded 
VA examinations for his claims of entitlement to service 
connection for tooth loss and periodontitis and for a 
condition claimed as mini-strokes due to stress.

Accordingly, this case is REMANDED for the following:

1.  The RO should obtain the appellant's 
medical records from the VA Medical 
Center in Portland, Oregon, for any 
treatment for the period from October 
1992 to the present, including those for 
the relevant period that have been 
transferred from other VA medical 
facilities.  Request hospital summaries, 
complete clinical records, and outpatient 
treatment records.

2.  The appellant should be afforded a VA 
joints (wrist) examination to show the 
nature and extent of disability from a 
fracture of the left carpal navicular 
bone.  The claims folder should be made 
available to the examiner for review 
before the examination.

3.  The appellant should be afforded a VA 
epilepsy and narcolepsy examination to 
show the nature and extent of disability 
from psychomotor seizures.  Send the 
claims folder to the examiner for review 
and along with the following information 
and instructions:
In July 1958 the appellant was 
treated for fracture of the nasal and 
maxillary bones, contusion of the brain, 
extensive paralysis of the muscles of the 
right eye, and fracture of the nasal 
bones.  In July 1964 the appellant was 
given a medical discharge by retirement, 
and his disability was designated as 
chronic brain syndrome with focal 
cortical seizures.
In September 1968 the appellant was 
diagnosed with post-traumatic convulsive 
disorder manifested by psychomotor 
seizures.  In January 2001 the appellant 
and his spouse testified about the 
frequency and nature of his "spells."
At an April 1999 epilepsy and 
narcolepsy examination, the examiner 
stated that the appellant's spells would 
be considered to be nonorganic in nature.  
The examiner did not note the frequency 
and type (major or minor) of seizures 
that the appellant experiences.
Psychomotor seizures are major 
seizures when characterized by automatic 
states and/or generalized convulsions 
with unconsciousness.  Psychomotor 
seizures are minor seizures when 
characterized by brief transient episodes 
of random motor movements; 
hallucinations; perceptual illusions; 
abnormalities of thinking, memory, or 
mood; or autonomic disturbances.  Please 
use the current version of the 
examination worksheet, including the 
provisions regarding consideration of a 
period of examination and observation.

4.  The appellant should be afforded a VA 
neurologic examination to determine 
whether the veteran suffered mini-strokes 
in approximately 1995 that are "at least 
as likely as not" related to his 
service-connected chronic brain syndrome 
or psychomotor seizures.  Send the claims 
folder to the examiner for review.

5.  The appellant should be afforded a VA 
nose and sinuses examination to show the 
nature and extent of disability from 
service-connected sinusitis and service-
connected fracture of the left nasal and 
maxillary bones.  Send the claims folder 
to the examiner for review.

6.  The appellant be afforded a VA dental 
and oral examination to determine whether 
the veteran suffered disability due to 
trauma in service, particularly a motor 
vehicle accident in approximately July 
1958.  Send the claims folder to the 
examiner for review.

7.  The appellant should be afforded a VA 
miscellaneous digestive conditions 
examination to show the nature and extent 
of disability from service-connected 
right inguinal hernia.

8.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the appellant 
and representative should be furnished a 
supplemental statement of the case (SSOC) 
and given the opportunity to respond 
thereto.  The SSOC should include 
consideration by the RO of the old and 
amended dental regulations and the old 
and amended regulations regarding 
sinusitis.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


